 Case 4:20-cv-00335-O Document 50 Filed 07/23/21        Page 1 of 17 PageID 2036



              UNITED STATES DISTRICT COURT
     NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

JOSEPH FRIEDHEIM,                         §
IASMIN FRIEDHEIM, and                     §
JF SOLUTIONS LTD.,                        §
     Plaintiffs/Counter-Defendants        §
v.                                        §
                                          §         Civil Action No. 4:20-cv-335
THOMAS HOEBER, and                        §
   Defendant/Counter-Plaintiffs           §
HÖEBER MEDIA, LLC,                        §
    Defendant/Intervenor                  §

PLAINTIFFS’ SURREPLY IN OBJECTION TO SUMMARY JUDGMENT
AND IN SUPPORT OF PLAINTIFFS’ MOTION FOR LEAVE TO AMEND

      COME NOW Plaintiffs (“JFS”) to file this their Surreply in Support of

Plaintiffs’ Motion for Leave to Amend (“Motion”). Plaintiffs presented new

admissible material facts that demonstrated the importance of the ability to amend.

Defendants attempt to fault the new material facts on alleged technical failures, yet

their allegations do not stand. Plaintiffs are not “creating a fact dispute” with

frivolous contradictions, new material facts are present in this case and warrant

leave to amend and denial of summary judgment. There is enough evidence to

present a genuine dispute of fact to survive summary judgment.

      Plaintiffs incorporate by reference their Third Amended Complaint (ECF No.

40-1), Response to Defendants’ Motion for Summary Judgment (ECF No. 46), and

Plaintiffs’ Reply in Support of Plaintiffs’ Motion for Leave to Amend (ECF No.

48), which includes relevant evidence in testimonial declarations.

Plaintiffs’ Surreply                                                          Page 1
     Case 4:20-cv-00335-O Document 50 Filed 07/23/21                                Page 2 of 17 PageID 2037



                                            TABLE OF CONTENTS

I.         BACKGROUND ................................................................................................4
II.        LEGAL STANDARD ........................................................................................5
III. ARGUMENTS AND AUTHORITIES ..............................................................6
      1.       Kini Cassamo ................................................................................................8
      2. Marina Duarte Brás ..........................................................................................11
      3. Luis Afonso Fidalgo ........................................................................................12
      4. Nuno Tuna........................................................................................................13
      5. DTPA Claim ....................................................................................................14
      6. Registration No. VA 2-182-743.......................................................................15
      7. Denial of Attorney Fees to Defendants............................................................15
IV. J. FRIEDHEIM'S DECLARATION WAS ATTACHED IN ERROR ............16
V. CONCLUSION ................................................................................................17




Plaintiffs’ Surreply                                                                                               Page 2
  Case 4:20-cv-00335-O Document 50 Filed 07/23/21                            Page 3 of 17 PageID 2038



                                    TABLE OF AUTHORITIES

Cases
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986) ................................6
Doe ex rel. Doe v. Dallas Indep. Sch. Dist., 220 F.3d 380, 386 (5th Cir. 2000) .......6
Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 806 (1999) ............................7
FM Props. Operating Co. v. City of Austin, 22 S.W.3d 868, 872 (Tex.2000) ..........5
Foman v. Davis, 371 U.S. 178, 182 (1962). ..............................................................5
Gunning v. Cooley, 281 U.S. 90, 94 (1930)...............................................................6
HostingXtreme Ventures, LLC v. Bespoke Grp., LLC, No. 3:14-CV-1471-M, 2017
   WL 5569852, at *3 (N.D. Tex. Nov. 20, 2017). ....................................................6
Naughtys, LLC. vs. Does 1-580, Case No. 4:21-cv-00492 ........................................6
Nissho-Iwai Am. Corp. v. Kline, 845 F.2d 1300, 1306 (5th Cir. 1988) .....................8
Provident Life & Acc. Ins. Co. v. Knott, 128 S.W.3d 221, 215 (Tex. 2003) .........5, 8
Sivertson v. Citibank, N.A., No. 4:18-CV-169-ALM-CAN, 2019 U.S. Dist. LEXIS
   104506, at *17 (E.D. Tex. Apr. 19, 2019) ...........................................................12

Rules

Fed. Rule of Evidence 801(d)(2) .............................................................................12

Fed. Rule of Evidence 901(b)(1) ...............................................................................9

Fed. Rule of Evidence 902 .........................................................................................9




Plaintiffs’ Surreply                                                                                      Page 3
 Case 4:20-cv-00335-O Document 50 Filed 07/23/21          Page 4 of 17 PageID 2039



                               I.   BACKGROUND

1.    Plaintiffs filed their Motion on May 27, 2021, which seeks leave for

Plaintiffs to file their proposed Third Amended Complaint.

2.    Unchanged from Plaintiffs' Original Complaint, Plaintiffs still allege Hoeber

falsely claimed to act in the name of JFS to obtain material that was not his to take,

and but for his misrepresentations he would not have the disputed USPTO

copyright. Plaintiffs’ Third Amended Complaint included declarations from Kini

Cassamo and other materials to prove Hoeber’s deliberate misrepresentations.

3.    Defendants filed their Motion for Summary Judgment on May 31, 2021,

which the Court granted in part. Remaining in the case under the Second Amended

Complaint are Plaintiffs’ claims to invalidate Hoeber's copyright registrations,

common law fraud and Deceptive Trade Practices Act Claims, and seek to

invalidate Plaintiffs’ copyright registration, recovery of fees as appropriate.

4.    Plaintiffs filed their Response to Defendants’ Motion for Summary Judgment

providing statements from Nuno Tuna and other business partners’ regarding their

experiences with Hoeber.

5.    The proposed Third Amended Complaint adds no new surprise. The only

claim that is added is a claim under the Federal Declaratory Judgment Act, which

this Court has previously seen as a state claim. However, the allegations and

narrative behind the claims have been updated in light of recent statements by


Plaintiffs’ Surreply                                                              Page 4
 Case 4:20-cv-00335-O Document 50 Filed 07/23/21       Page 5 of 17 PageID 2040



Nuno Tuna and others regarding the authorship of the subject materials and their

registration in Portugal.

                            II. LEGAL STANDARD

15.   We review the trial court’s summary judgment de novo. See FM Props.

Operating Co. v. City of Austin, 22 S.W.3d 868, 872 (Tex.2000).

16.   When reviewing a summary judgment, we take as true all evidence

favorable to the nonmovant, and we indulge every reasonable inference and

resolve any doubts in the nonmovant’s favor. Provident Life & Acc. Ins. Co. v.

Knott, 128 S.W.3d 221, 215 (Tex. 2003).

17.   With regard to adjudication of motions for leave to amend, the Supreme

Court of the United States has taught:

      "In the absence of any apparent or declared reason—such as undue
      delay, bad faith or dilatory motive on the part of the movant, repeated
      failure to cure deficiencies by amendments previously allowed, undue
      prejudice to the opposing party by virtue of allowance of the
      amendment, futility of amendment, etc.—the leave sought should, as
      the rules require, be ‘freely given.’"

Foman v. Davis, 371 U.S. 178, 182 (1962).

18.   Courts have found sufficient explanation in cases involving developments in

applicable law and when new facts become known through depositions and

document production while the case is pending. HostingXtreme Ventures, LLC v.

Bespoke Grp., LLC, No. 3:14-CV-1471-M, 2017 WL 5569852, at *3 (N.D. Tex.

Nov. 20, 2017).

Plaintiffs’ Surreply                                                        Page 5
 Case 4:20-cv-00335-O Document 50 Filed 07/23/21         Page 6 of 17 PageID 2041



19.   The Court in Gunning v. Cooley describes issues that depend on the

credibility of witnesses, and the effect or weight of evidence, are to be decided by

the jury. 281 U.S. 90, 94 (1930). Further, the Court noted

      In determining a motion of either party for a peremptory instruction,
      the court assumes that the evidence for the opposing party proves all
      that it reasonably may be found sufficient to establish, and that from
      such facts there should be drawn in favor of the latter all the
      inferences that fairly are deducible from them.

Id.

20.   The Court elaborated further in regard to Rule 56:

      “[i]t is true that the issue of material fact required by Rule 56(c) to be
      present to entitle a party to proceed to trial is not required to be
      resolved conclusively in favor of the party asserting its existence;
      rather, all that is required is that sufficient evidence supporting the
      claimed factual dispute be shown to require a jury or judge to resolve
      the parties' differing versions of the truth at trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986).

                   III. ARGUMENTS AND AUTHORITIES

21.   Defendants have characterized the new evidence as a “sham” and attack the

authenticity of the evidence. See ECF Doc. 48. However, this Court has accepted

declarations similarly situated to those in this case. See ECF Doc. 109, Naughtys,

LLC. vs. Does 1-580, Case No. 4:21-cv-00492.

22.   Defendants cite Doe ex rel. Doe v. Dallas Indep. Sch. Dist., 220 F.3d 380,

386 (5th Cir. 2000) to allege that Plaintiffs are manufacturing the fact dispute by

contradicting previous sworn testimony. However, this was held because the

Plaintiffs’ Surreply                                                           Page 6
    Case 4:20-cv-00335-O Document 50 Filed 07/23/21                Page 7 of 17 PageID 2042



nonmovant in Doe v. Dallas offered no explanation for their affidavit that

impeached prior testimony. Id. The Plaintiff’s in this case are dealing with new

material facts that were unknown to them during the time of their depositions.

23.        Defendants continues to conveniently leave out important parts of the law,

like the last part of the Courts holding in Cleveland v. Policy Mgmt. Sys. Corp.,

526 U.S. 795, 806 (1999).1 Yet, the full holding reads:

           They have held with virtual unanimity that a party cannot create a
           genuine issue of fact sufficient to survive summary judgment simply
           by contradicting his or her own previous sworn statement (by, say,
           filing a later affidavit that flatly contradicts that party's earlier sworn
           deposition) without explaining the contradiction or attempting to
           resolve the disparity.

Id.

24.        Plaintiffs agree that it is the responding party must respond with admissible

evidence and authenticated documents. Plaintiffs have provided declarations of

Kini Cassimo, Nuno Tuno, Marina Duarte Brás, and Luis Afonso Fidalgo, which

are sworn statements made from personal knowledge. Further, the evidence

characterized by Defendant’s as unauthenticated can be authenticated under Fed.

Rule of Evidence. 902 and 901(b)(1) as Kini Cassimmo has provided testimony in

his declaration that the item is what it claimed to be and both parties have had

reasonable opportunity to investigate the document’s authenticity and accuracy. In

this instance, the facts are assumed most favorably towards Plaintiff’s allegations.

1
    ECF. Doc. 38 page 5; ECF. Doc. 47 page 8-9, paragraph 22-23.


Plaintiffs’ Surreply                                                                  Page 7
    Case 4:20-cv-00335-O Document 50 Filed 07/23/21                           Page 8 of 17 PageID 2043



See Provident Life, 128 S.W.3d at 211, 215. There is more than a scintilla of

evidence in Plaintiff’s Third Amended Complaint to survive summary judgment

and a jury trial is needed to solve the fact dispute of copyright ownership.

      1. Kini Cassamo

      On one hand, Defendants cite Nissho-Iwai Am. Corp. v. Kline, 845 F.2d 1300,

1306 (5th Cir. 1988) to say Kini Cassamo’s declaration is not valid as it does not

contain the “under penalty of perjury under the laws of the United States of

America.”2 Yet, on the other hand, Nissho-Iawi specifically states: “A statutory

exception to this rule exists under 28 U.S.C. § 1746, which permits unsworn

declarations to substitute for an affiant's oath if the statement contained therein is

made “under penalty of perjury” and verified as “true and correct.” Id. Defendants’

counsel has repeatedly omitted what is inconvenient to their position, intentionally

omitting case law and rules with purpose to mispresent the law to the court.3 Kini

Cassamo’s declaration clearly states “I swear under penalty of perjury that the

foregoing is true and correct.4

25.      Defendants admit “there was not enough time to attempt to get copies from

the Portuguese government” and recognize the difficulty and complexity to this


2
  ECF. Doc. 48, page 6-7. (Notably, Defendants cite Nisso-Iwai to say the declaration ought to “contain specific
language required by the statute” but do not cite any applicable case law to justify their need for his declaration to
say “under penalty of perjury under the laws of the United States of America.” Further, Defendant’s say “But, as
discussed above”, yet Defendants did not discuss anything above that would lead this court to believe the need for
the specific language Defendants wish to see, but is not required by law.)
3
  ECF. Doc. 38 page 5; ECF. Doc. 47 page 8-9, paragraph 22-23; ECF Doc. 48, page 6-7.
4
  ECF. Doc. 40-1, page 110.


Plaintiffs’ Surreply                                                                                        Page 8
    Case 4:20-cv-00335-O Document 50 Filed 07/23/21        Page 9 of 17 PageID 2044



case in regards to registering the disputed work.5 Further, on one hand Defendants

admit this case involves translations and difficulties in cooperating with foreign

governments (further, there is a pandemic), then attempt to criticize Plaintiffs

efforts to cope with the difficulties. Plaintiffs have provided documented evidence

where Defendants could have raised their concerns long ago. Defendants have had

a reasonable time to investigate the document’s authenticity under Fed. Rule of

Evidence 902. Further, Kini Cassamo has provided his sworn testimony with his

knowledge regarding the documents in his declaration authenticating those

documents under Fed. Rule of Evidence 901(b)(1).6 This evidence is admissible,

the weight of the evidence is to be decided by the jury.

26.     Defendants cite Joseph Friedheim’s deposition, where clearly Jospeh

Friedheim is confused, literally asking for clarification, as can be seen throughout

the mess of the depositions. Defendants characterize the frustration of Joseph

Friedheim as evidence of “no real explanation.” Yet, Defendants still cannot

address the evidence provided by Nuno Tuna himself, or the other evidence

showing JFS’s ownership over the disputed material.7 “You got me over a barrel”

is no admission whatsoever, only frustration. Plaintiffs have terminated any

reliance on the old declaration of Joseph Friedheim which was accidently made

Exhibit D in Plaintiff’s Third Amended Complaint.
5
  ECF. Doc. 48, page 7-8.
6
  ECF. Doc. 40-1, page 110.
7
  ECF. Doc. 40-1, page 18 & 34; ECF. Doc. 46-1


Plaintiffs’ Surreply                                                          Page 9
    Case 4:20-cv-00335-O Document 50 Filed 07/23/21           Page 10 of 17 PageID 2045



27.       Plaintiffs do have actual statements before the court made by Nuno Tuna

admitting the work belongs to JFS. See ECF. Doc. 46-1.

28.       Defendants’ counsel wrote “Iasmin Friedheim herself in her deposition

where she unequivocally testified that she had never hired Cassamo in any

capacity” and in the corresponding record footnote cites “Defs.’ App. 278, I.

Friedheim Dep. at 98:5-7: “Q. . . at any time was your son an employee of JFS? A.

Never, no, sir.’”8 Defendants’ attempt to hide testimony of Kini Cassamo’s

payments by Kini Cassamo himself and Iasmin Friedheim. Kini Cassamo was sent

money for business development of the design for JFS and to pay Nuno Tuna and

was never an employee of JFS. Defendants are trying to extract a conflict based on

what an “employee” is, versus a contractor.




                              I. Friedheim Dep. at 97:18-23




                               I. Friedheim Dep. at 98:3-10

8
    ECF Doc. 48, page 10.


Plaintiffs’ Surreply                                                            Page 10
 Case 4:20-cv-00335-O Document 50 Filed 07/23/21        Page 11 of 17 PageID 2046



29.   Kini Cassamo was given money as a son to help JFS business development

and pay Nuno Tuna for the disputed works. Kini Cassamo’s characterization on the

work he performed as a son of the owners of JFS does not make him an official

employee. Iasmin Friedhiem and JFS have never made Kini Cassamo an employee,

Iasmin gave him as a son money to take care of various tasks for the family

business and go on his way.




                              ECF Doc. 40-1, page 108
      2. Marina Duarte Brás

30.   Marina provides new additional facts that are material to the case and

warrant denial of summary judgment and approval of Plaintiff’s leave to amend.

31.   Marina personally testifies to meetings with Kini Cassamo “to obtain our

approvals”, further “Mr. Cassamo also worked on resourcing suppliers of materials

with our assistance.” Defendants cite no law supporting their claim that her

personal knowledge regarding Cassamo’s copyright does not meet the

Plaintiffs’ Surreply                                                      Page 11
 Case 4:20-cv-00335-O Document 50 Filed 07/23/21        Page 12 of 17 PageID 2047



requirements of “personal knowledge.” Marina testified she was recently informed

regarding the copyright work of Kini Cassamo, this same work she had previously

been working on with him in paragraph 1 of her declaration. It is clear she was

heavily involved in this process as the work if restyling the “Vila das Rainhas”

label overwhelming relates to her personal knowledge of Kini Cassamo’s

collaborations in assisting her.

32.   Further, Marina provides further evidence of Hoeber’s dealings, highlighting

the importance of the need to leave to amend the complaint to include the new

facts of Kini Cassamo’s interactions with her, as well as Hoeber’s.

      3. Luis Afonso Fidalgo

33.   Luis provides new additional facts that are material to the case and warrant

denial of summary judgment and approval of Plaintiff’s leave to amend.

34.   Defendants try to separate the interactions between Luis and his business

partner as to characterize Luis as having no personal knowledge of what he

testifies. Defendants notably do not address his personal interaction consulting

with Marina to clarify the information told by Hoeber regarding Mr. Friedheims

alleged illness. Luis personally acted to clarify the information that was told to him

and came to his own conclusions on Hoeber’s motives as fraudulent.




Plaintiffs’ Surreply                                                         Page 12
    Case 4:20-cv-00335-O Document 50 Filed 07/23/21             Page 13 of 17 PageID 2048



        4. Nuno Tuna

35.     Nuno Tuna provides new additional facts that are material to the case and

warrant denial of summary judgment and approval of Plaintiff’s leave to amend.

36.     Defendants attempt to say Nuno Tuna never disclaims authorship in his

declaration.9 Yet, Nuno clearly states in paragraph 3 “I owned no copyright

entitlement nor authorship to any of the work.” Further, Kini Cassamo fixed his

artistic expression into a tangible form, not Nuno Tuna. This is clearly explained in

Kini Cassamo’s and Nuno Tuna’s declarations.10 Defendants cannot skirt around

the facts that both Kini Cassamo and Nuno Tuna have made sworn evidentiary

statements that show Hoeber is not entitled to the material.

37.     Defendants cite Sivertson v. Citibank, N.A., No. 4:18-CV-169-ALM-CAN,

2019 U.S. Dist. LEXIS 104506, at *17 (E.D. Tex. Apr. 19, 2019) and attempt to

invoke the parole evidence rule. Yet, Plaintiffs are not trying to explain any

meaning of any terms of a contract, the parole evidence rule is not relevant here.

Plaintiffs offer evidence that Hoeber fraudulently made misrepresentations in order

to fool the USPTO to obtain a copyright he is not entitled to.11 If the USPTO knew

the truth of the matter they would not have awarded Hoeber with the copyright.12




9
  ECF. Doc. 48, page 11.
10
   ECF. Doc. 46-1; ECF. Doc. 40-1, page 108-110.
11
   ECF Doc. 40; ECF. Doc. 40-1, page 108-110; ECF. Doc. 46-1.
12
   See ECF Doc. 40.


Plaintiffs’ Surreply                                                              Page 13
 Case 4:20-cv-00335-O Document 50 Filed 07/23/21      Page 14 of 17 PageID 2049



38.    Nuno Tuna has provided sworn testimony of his own personal knowledge of

what Hoeber said to him. Fed. Rule of Evidence 801(d)(2) specifically states an

opposing party’s statement is not hearsay. Hoeber made statements to Nuno Tuna

in his individual and representative capacity over Hoeber Media, LLC.

39.    Nuno Tuna experienced misrepresentations by Hoeber, he is not trained in

the law and does not have to make legal conclusions to state he was misrepresented

to. Nuno Tuna testifies he acted on Hoeber’s misrepresentations when he assigned

the copyright to him, which Nuno Tuna also testifies he believed he was not an

author to said disputed work. See ECF Doc. 46-1.

       5. DTPA Claim

40.    Plaintiffs have provided new material evidence made from personal

knowledge and properly sworn. See ECF Doc. 46-1. Plaintiff’s claim as a

consumer that Hoeber wrongfully made statements to Nuno Tuna to have a

signature to show the USPTO in order to wrongfully obtain the USPTO copyright.

The USPTO would not have awarded Hoeber if they knew the facts leading up to

the registration. Plaintiffs have been harmed and have had to take time to mend

business relationships, fight this dispute, and do not own the USPTO copyright that

is rightfully theirs.




Plaintiffs’ Surreply                                                       Page 14
 Case 4:20-cv-00335-O Document 50 Filed 07/23/21                Page 15 of 17 PageID 2050



       6. Registration No. VA 2-182-743

41.    Defendants' allege any statement made deliberately and wrong must

inexorably be a deliberate misstatement argument warranting cancellation. Yet,

Defendants have provided no evidence that Joseph Friendheim made statements

knowingly to the USPTO regarding his copyright.13

       7. Denial of Attorney Fees to Defendants

42.    Plaintiffs argued that a reward of attorney fees to Defendants due to the

termination of the copyright claim would be wrong, using the phrase "unclean

hands" to describe the resulting inequity should this Court reward Defendants'

behavior. As stated, Plaintiffs dropped their copyright claim only after discovery

and finding that Hoeber's registration has not resulted in any commercial work but

was filed only for the purpose of his legal extortion efforts as shown in this case.

43.    In their Reply, Defendants argue for the first time that Plaintiffs cannot

defend against a claim of attorney fees based on "unclean hands" because Plaintiffs

did not list such an affirmative defense in their answer to Hoeber's counterclaims.

First of all, Plaintiffs do argue that Hoeber's activities as described in this case

should not be rewarded based on unclean hands. See para. 75 of Doc. No. 40-1 in

the Proposed Third Amended Complaint.



13
  See ECF Doc. 48, page 15; U.S. COPYRIGHT OFFICE, COMPENDIUM OF U.S. COPYRIGHT OFFICE PRACTICES §
309.2 (3d ed.2021)


Plaintiffs’ Surreply                                                                    Page 15
 Case 4:20-cv-00335-O Document 50 Filed 07/23/21         Page 16 of 17 PageID 2051



44.   Defendants provide no case law to suggest that a litigant can require the

Court to ignore plain facts revealed during the course of a suit's prosecution in its

evaluation of attorney fees. If Defendants were correct in their argument, every

time a potential fact that is helpful in defending against what should be the

ancillary arguments regarding attorney fees, every federal court would face

ongoing motions to amend every time a new fact is learned. Plaintiffs reasonably

believed that Hoeber was using using Plaintiffs' works commercially; they

dismissed the claim when they realized that Hoeber's actions were of a more

rapacious and predatory nature, wherein Hoeber is not actually attempting to build

a new business based on stolen works, but merely wants to require Plaintiffs to buy

his peace. This Court is not obligated to assist him in that effort.

   IV. J. FRIEDHEIM'S DECLARATION WAS ATTACHED IN ERROR

45.   Joseph Friedman’s outdated declaration was accidentally attached in the

Third Amended Complaint and formally withdraw that document, which was

found to be inaccurate as the facts have unfolded. Freidheim's more recent

declaration reflects a better understanding of authorship and the facts of this case.




Plaintiffs’ Surreply                                                          Page 16
 Case 4:20-cv-00335-O Document 50 Filed 07/23/21       Page 17 of 17 PageID 2052



                                  V. CONCLUSION

46.   Plaintiffs have provided new material evidence warranting leave to amend

and survival of summary judgment. Plaintiffs have provided sworn statements each

made with personal knowledge regarding Hoeber’s misrepresentations. Plaintiffs

have provided more than enough evidence to show a genuine issue of material fact

that must be heard before a jury.

                       Respectfully submitted,

                       By: /s/Warren V. Norred
                       Warren Norred, TX Bar 24045094, wnorred@norredlaw.com
                       Norred Law, PLLC; 515 E. Border, Arlington, TX 76010
                       817-704-3984 O; 817-524-6686 F
                       Attorney for Plaintiffs

CERTIFICATE OF SERVICE - I certify that the above Motion was served on all
parties seeking service in the instant case via the Court’s e-file system on July 23,
2021.

                       /s/Warren V. Norred




Plaintiffs’ Surreply                                                        Page 17
